PER CURIAM:
Herbert A. Considder appeals the district court’s order dismissing his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2006) for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Considder v. Medicare, No. 3:09-cv-00049-nkm (W.D.Va. Aug. 3, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.